DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.

Response to Amendment
The amendment filed 12/21/2020 has been entered. Claims 1, 15, and 19-20 remain pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:



Claims 1, 15, and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 1, the original specification discloses three different switches that correspond to three projection modes different in projection direction, a parallel switch, a tilt switch, and a lateral switch for switching respectively to a parallel, tilt, or lateral mode, as discussed in [0056]-[0063]. The tilt switch is for switching the projection mode from the parallel mode to the tilt mode ([0083]-[0084]). The lateral switch is for switching the projection mode from the parallel mode to the lateral mode ([0140]). However, there is no disclosure of a single switch, “a switch configured to switch a mode for the X-ray projection direction, the mode comprising a parallel mode in which the X-ray projection direction is parallel to the axial direction of the puncture needle, and a tilt mode in which the X-ray projection direction is inclined at the predetermined angle  from the puncture needle” as recited in claim 1. Also, the claimed switch is lacking a lateral switching mode. According to the original specification, the lateral switch when pressed causes the C-arm rotation by 90° ([0140]). Therefore, the “switch” limitation is new matter.
 from the puncture needle.” According to the original specification, in the parallel mode, “the projection direction coincides with an initial planning direction. The input circuit 11 has a parallel switch for changing the projection mode to the parallel mode. The second projection mode is a tilt mode in which the projection direction is tilted by an angle θ smaller than 90° (0°<θ<90°) with respect to the parallel mode,” as disclosed in [0056]. That is, in the parallel mode, the projection direction coincides with the axial direction of the puncture needle only if the “doctor inserts the puncture needle at the insertion target position, and then puts the puncture needle straight toward an arrival target position while confirming the fluoroscopic image 100.” ([0078]). Otherwise, the projection direction differs from the axial direction of the puncture needle in the parallel mode (Fig. 13, [0099]). Also, the tilt is with respect to the parallel mode rather than with respect to the axis of the needle. Therefore this limitation is new matter. The claim is interpreted in view of the 112(a).
Other claims are also rejected under 35 U.S.C. 112(a) as dependent upon the rejected base claim.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Scheffer et al (US 20120069965), hereinafter, Scheffer, in view of Bouvier et al (US 20150320370), hereinafter, Bouvier, and Zarei et al (US 20140100550), hereinafter, Zarei.
Regarding claim 1, Scheffer discloses an X-ray diagnostic apparatus ([0039]-[0047], Figs. 1-2) comprising: 
an X-ray tube (the x-ray generator (9)) which generates an X-ray ([0039], Figs. 1-2), 
a top plate (the operating table (3) [0042], Figs. 1-2); 
an X-ray detector (shown in Figs. 1-2 opposite the x-ray generator (9)) configured to detect the X-ray generated by the X-ray tube (C-arm fluoroscope (5) [0039], Figs. 1-2. Note that the C-shaped arm is used to connect the X-ray source and X-ray detector to one another) and passed through an object placed on the top plate (“the target area of the patient (30)” [0047]; Figs. 1-2), and through a puncture needle (A needle holder (55) [0044]; “a needle (80) is inserted therein and advanced into the patient (30) to the desired depth” [0047], Figs. 1-2) inserted in the object; 
Note that the C-shaped arm is used to connect the X-ray source and X-ray detector to one another); 
an X-ray image (“the first image” or the “second image”) generated in an X-ray projection direction inclined at a predetermined angle  from an axial direction of the puncture needle, the X-ray image generated based on the X-ray detected by the X-ray detector ("the first image is taken from a first orientation (7) with the x-ray generator (9) directly overhead.  The second image is taken from a second orientation (10) with the X-ray generator (shown in broken lines) rotated 20 degrees from the first orientation." [0039], figs. 1-2; "two fluoroscopic images once more taken from the first orientation (7) and second orientation (10) used in calibrating the fluoroscope (5)." [0042], figs. 1-2.  If the initial needle alignment is vertical, and 20o for orientation (7) and (10), for other alignments the angle will be different; however, it will be predetermined by the system geometry. In this case, an X-ray image is the second image); 
a calculation circuit (“the computer (20)”) configured to calculate (“calculated”) an insertion length of the puncture needle (length to advance the needle (80) to “the desired depth”) inserted in the object based on the predetermined angle  (“Once the needle holder (55) is correctly oriented, a needle (80) is inserted therein and advanced into the patient (30) to the desired depth, which can also be calculated by the computer (20).” [0047], figs. 1-2); and 
a notification circuit (“computer (20)” with “GUI”, "the software and user interface" [0051], Figs. 1-2) configured to notify a user (user [0030]) of the calculated insertion length X ("The depth of needle penetration is determined by monitoring relative translation from the needle starting point." [0047]. The user advances the needle once the “desired depth” is calculated [0047].  In order to make this calculation useful, the user has to be notified by the system about the calculated “desired depth.”  Because the depth of needle penetration is determined by monitoring relative translation, the calculated “desired depth”  is interpreted as the calculated insertion length), and to arrange, on the X-ray image, an insertion position marker (“a specified point,” one of “two or four points”) indicative of an insertion target position (position “on the target area where needle insertion is desired”) for the puncture needle, and an arrival position marker (one of “two or four points”) indicative of an arrival target position for the puncture needle (“the computer calculates an orientation for the instrument holder (55) for it to align with a specified point within the target area.  Conveniently, this is achieved by presenting the reconstructed target area on a graphical user interface on the computer (20) and requesting the operator (not shown) to select either two or four points on the target area where needle insertion is desired.  Hereafter, the computer calculates the required orientation for the needle holder to achieve insertion in the area…” [0047]. Two points are sufficient to show the position of inserted needle.  The points selected by the operator will be marked or drawn on a display of GUI 20, figs. 1-2, so that the operator is enabled to select points where needle insertion is desired).
Scheffer further does not teach a measurement circuit configured to measure a length L of a portion located in the object, the portion being of the puncture needle in the X-ray image; a calculation circuit configured to calculate an actual insertion length, by equation X=L/sin of the puncture needle inserted in the object based on the measured length L and the predetermined angle a calculation of the actual insertion length X, and predetermined angle  being less than 90o.
However, in the analogous field of endeavor of discriminating the needle from the image, calculating parameters of the needle to assist with insertion through tissue (Abstract), Note that the needle is at the catheter tip, 210-3, Fig. 7 [0060]) in the image (“two dimensional view of a scene” [0063], “perpendicular image” [0078]; figs. 2, 4-7, 9-10); a calculation circuit configured to calculate an actual insertion length, by equation X=L/sin (l’c =lc cos(); Eq. (1.1); “where l’c is the value observed at the IR imager/projector 200-5.” [0078]; Figs. 9b, 10. Note that the same relationship holds for the needle, which is at the tip of the catheter (fig. 10) and that the angle of the Zarei reference is related to the of the claim as /2 - Therefore, Eq. (1.1), [0078], is equivalent to X=L/sin. Also, this formula (X=L/sin immediately follows from fig. 7, with the “Observed Length” = L, so L=Xcos(“Angle”) = X sin (/2 – “Angle”)= Xsinand from Fig. 9 which shows the inserted needle, with the “Observed Length” = ab and the   of the claim equal to /2 – in Fig. 9) of the puncture needle inserted in the object based on the measured length L (“l’c is the value observed at the IR imager/projector 200-5.” [0078]; Fig. 9b) and the predetermined angle ( "Since the system 200 captures a two dimensional view of a scene, the actual length of the catheter 210-2 is different from its device observed value but is related to it by the angle it makes with the skin surface and can be determined using perpendicular projection, as described below."  [0063]. "FIG. 9b shows the catheter-tissue-vein interfaces with geometrical v, and angle, , between the needle and the skin surface." [0077] figs. 2, 7, 9-10. Note that the angle of the reference is related to the of the claim as /2 - ); a calculation of the actual insertion length X (“geometrical calculations for needle length, ln,” [0077] figs. 2, 7, 9-10), and predetermined angle  being less than 90o (As stated above, the of the claim equals /2 - , which is less than 90o according to figs. 7, 9-10).
Therefore, based on Zarei‘s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Scheffer to have a measurement circuit configured to measure a length L of a portion located in the object, the portion being of the puncture needle in the image; a calculation circuit configured to calculate an actual insertion length, by equation X=L/sin of the puncture needle inserted in the object based on the measured length L and the predetermined angle a calculation of the actual insertion length X, and predetermined angle  being less than 90o, as taught by Zarei, in order to facilitate medical procedures by verifying that the needle insertion depth derived from the real-time images is consistent with the planned insertion depth. In the combined invention of Scheffer, Ozawa, and Zarei, the image is the X-ray image.
While Scheffer teaches a mode for the X-ray projection direction (“orientation.” [0039]), the mode comprising a parallel mode (“a first orientation” [0039]) in which the X-ray projection direction is parallel to the axial   direction of the puncture needle, and a tilt mode (“a second orientation” [0039]) in which the X-ray projection direction is inclined at the predetermined angle  from the puncture needle (“the first image is taken from a first orientation (7) with the x-ray generator (9) directly overhead.  The second image is taken  a switch configured to switch the mode, and 
the imaging control circuit is configured to determine the mode for the X-ray projection direction in response to the user operating the switch, 
control, in the parallel mode, the arm so that the X-ray projection direction is parallel to the axial direction of the puncture needle, and 
control, in the tilt mode, the arm so that the X-ray projection direction is inclined at the predetermined angle  from the puncture needle.
However, Bouvier discloses medical imaging system comprising a c-arm protection tunnel, which is analogous art. Bouvier teaches an imaging control circuit configured to control (“command” [0068]) the arm (“A medical operator 7 is managing the medical imaging system which he can command notably via a pedal." [0068], Fig. 1. “A medical imaging system, comprising: a C-arm” Claim 1.  A circuit that receives and processes the input from the pedal is an imaging control circuit),
a switch (“to switch” [0032]; “a pedal" [0068], Fig. 1) configured to switch the mode (“FIG. 1 shows a view in perspective of an example of an automated guided vehicle supporting a C-arm in a medical system according to an embodiment of the invention.  The C-arm is oriented for lateral three dimensional imaging... A medical operator 7 is managing the medical imaging system which he can command notably via a pedal." [0068], Fig. 1), and 
the imaging control circuit (implicit, [0068]) is configured to determine the mode for The medical imaging system needs the imaging control circuit configured to determine the mode in response to the user operating the switch in order to be operable), 
control (“allowing quick switch” [0032]), in the parallel mode, the arm so that the X-ray projection direction is parallel to the axial direction of the puncture needle (“the insertion direction of the needle along the needle” [0032]), and 
control (“allowing quick switch” [0032]), in the tilt mode, the arm so that the X-ray projection direction is inclined (“image showing the progression of the needle perpendicularly to the needle” [0032]) at the predetermined angle  from the puncture needle (“The presence of a protection cover presents the advantage of allowing quick switch from an image to another image. For example, during insertion of a needle, it is interesting to be able to switch from an image showing the insertion direction of the needle along the needle, to an image showing the progression of the needle perpendicularly to the needle.” [0032]; Figs. 2-3).
Therefore, based on Bouvier‘s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Scheffer, Zarei, and Ozawa to have an imaging control circuit configured to control the arm, a switch configured to switch the mode, and the imaging control circuit that is configured to determine the mode for the X-ray projection direction in response to the user operating the switch, control, in the parallel mode, the arm so that the X-ray projection direction is parallel to the axial direction of the  from the puncture needle, as taught by Bouvier, in order to facilitate switching between different views of the needle being inserted ([0032]). 

Regarding claim 19, Scheffer modified by Bouvier and Zarei teaches X-ray diagnostic apparatus of claim 1.
Scheffer teaches in the background ([0005]) that the predetermined angle  is formed by the axial direction of the puncture needle (“the line of puncture." [0005]) and the X-ray projection direction ("the C-arm is moved back and forth between two positions.  One position is parallel to and the other oblique to the line of puncture." [0005]).
Therefore, based on Scheffer‘s teachings in the background, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Scheffer, Bouvier and Zarei to have the predetermined angle  formed by the axial direction of the puncture needle and the X-ray projection direction, as taught by Scheffer, in order to facilitate gauging the depth of puncture (Scheffer: [0005]).
Scheffer also teaches that the predetermined angle  falls within a range of from 0 to 20° ("the first image is taken from a first orientation (7) with the x-ray generator (9) directly overhead.  The second image is taken from a second orientation (10) with the X-ray generator (shown in broken lines) rotated 20 degrees from the first orientation." [0039], figs. 1-2; "two fluoroscopic images once more taken from the first orientation (7) and second orientation (10) If the initial needle alignment is vertical, and 20o for orientations (7) and (10). 
Therefore, based on Scheffer‘s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Scheffer, Bouvier and Zarei  to use the predetermined angle  that falls within a range of from 3° to 10°, in order to provide images of the needle with several orientations of the C-arm with respect to the needle (Scheffer: [0039]), as the range taught by Scheffer overlaps with the range as claimed. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (see MPEP 2144.05). In the instant case, the claimed range overlaps with the range disclosed by Scheffer (from 0 to 20° [0039]).

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Scheffer, Bouvier and Zarei as applied to claim 1, and further in view of Manwaring et al (US 5638819), hereinafter, Manwaring, and  Fernandez (US 20120245914), hereinafter, Fernandez.
Regarding claim 15, Scheffer modified by Bouvier and Zarei teaches X-ray diagnostic apparatus of claim 1.
Scheffer modified by Bouvier and Zarei does not teach a display configured to display a model image of the object, the model image comprising a first marker and a second marker, the first marker indicative of the insertion target position representing where the puncture needle is to be inserted in the surface of the object, the second marker indicative of the arrival target position representing the arrival target position to be reached 
However, in the analogous field of endeavor, Manwaring discloses the method and apparatus for guiding an instrument to a target. Manwaring teaches that a display (display screen 40, Fig. 2) configured to display a model image of the object (“(“FIG. 2 illustrates target 52 and trajectory 54…” Col. 5, l. 26-27; “FIG. 2 illustrates only a projection of trajectory 54 on one particular tomogram slice 42 from a set of tomogram slice images.” Col. 5, l. 32-35. “The tomograms may be formed in accordance with conventional CT, MRI, PET, or other tomographic techniques.” Col. 3, l. 49-52. The model image is 42 with the trajectory 54 and marked locations 52 and 82), the model image comprising a first marker (82, Fig. 2) and a second marker (52, Fig. 2), the first marker indicative of the insertion target position representing where the puncture needle ("probe or needle" Col. 1, l. 40-41)) is to be inserted in the surface of the object, the second marker indicative of the arrival target position representing the arrival target position to be reached by within the object by the puncture needle ("A task 80 identifies an initial point 82, illustrated in FIG. 2, for defining a desired trajectory 54 for probe 12 to follow in traversing body 14 to target 52.  In accordance with conventional endoscopic surgery techniques, initial point 82 typically corresponds to an entry incision or burr hole into body 14 through which probe 12 will be guided to target 52." Col. 7, l. 22-39).
Therefore, based on Manwaring’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Scheffer, Bouvier, and Zarei to have a display configured to display a model image of the object, the model image comprising a first marker and a second marker, the first marker indicative of the insertion target position representing where the puncture needle is to be inserted in the surface of the object, the second marker 
Scheffer as modified by Zarei, Bouvier, and Manwaring further does not teach that the notification circuit is configured to notify the user of the actual insertion length by arranging a model of the puncture needle generated according to the actual insertion length on the model image in such a manner that the first marker conforms to a starting point of the model of the puncture needle.  
However, Zarei also teaches that the notification circuit is configured to notify the user of the actual insertion length (“geometrical calculations for needle length, ln,” [0077] figs. 2, 7, 9-10. These calculations are performed in connection with “the process in FIG. 3” [0077], [0037] using the system 200, Fig. 2, [0072]) on the model image (the model image of a skin and vein, Fig. 10) in such a manner that the first marker (“a,” Fig. 10-3) conforms to a starting point of the line representing the puncture needle (the point marked by “a” in Fig. 10-3).  
Therefore, based on Zarei‘s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Scheffer modified by Zarei and Manwaring to have the notification circuit configured to notify the user of the actual insertion length on the model image in such a manner that the first marker conforms to a starting point of the line representing the puncture needle, as taught by Zarei, in order to facilitate the medical procedures by using a clear and intuitive visual interface.
Scheffer as modified by Zarei, Bouvier, and Manwaring further does not teach 
However, Fernandez discloses hollow needle positioning system, which is analogous art. Fernandez teaches arranging a model of the puncture needle on the model image (“… capturing into a computer an X-ray image of the hollow needle inserted into a bone region; where the X-ray image has at least an image of the real bone, the hollow needle …; ii) opening a 3D virtual model of the bone region, where the bone region has a virtual bone model, a virtual hollow needle” Abstract, [0022], [0062]-[0072]).
Therefore, based on Fernandez’ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Scheffer, Zarei, Bouvier, and Manwaring to arrange a model of the puncture needle on the model image, as taught by Fernandez, in order to facilitate the medical procedures by using a clear and intuitive visual interface.

Regarding claim 20, Scheffer modified by Zarei, Bouvier, Manwaring, and Fernandez teaches the X-ray diagnostic apparatus of claim 15.
Scheffer teaches in the background ([0005]) that the predetermined angle  is formed by the axial direction of the puncture needle (“the line of puncture." [0005]) and the X-ray projection direction ("the C-arm is moved back and forth between two positions.  One position is parallel to and the other oblique to the line of puncture." [0005]).
Therefore, based on Scheffer‘s teachings in the background, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Scheffer, Ozawa, Bouvier, Zarei,  formed by the axial direction of the puncture needle and the X-ray projection direction, as taught by Scheffer, in order to facilitate gauging the depth of puncture (Scheffer: [0005]).
Scheffer also teaches that the predetermined angle  falls within a range of from 0 to 20° ("the first image is taken from a first orientation (7) with the x-ray generator (9) directly overhead.  The second image is taken from a second orientation (10) with the X-ray generator (shown in broken lines) rotated 20 degrees from the first orientation." [0039], figs. 1-2; "two fluoroscopic images once more taken from the first orientation (7) and second orientation (10) used in calibrating the fluoroscope (5)." [0042], figs. 1-2.  If the initial needle alignment is vertical, and 20o for orientations (7) and (10). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. In the instant case, the claimed range overlaps with the range disclosed by Scheffer.
Therefore, based on Scheffer‘s teachings in another embodiment, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Scheffer, Zarei, Bouvier, Manwaring, and Fernandez to have the predetermined angle  that falls within a range of from 3° to 10°, as taught by Scheffer, in order to provide images of the needle with several orientations of the C-arm with respect to the needle (Scheffer: [0039]).

Response to Arguments



Response to the §103 rejection arguments on pages 5-7 of the REMARKS.
Claims 1, 15, and 19-20  
The Applicant argues that “Sheffer does not describe any switch configured to switch between a parallel mode of projection and a tilt mode of projection inclined at the angle …neither of Manwaring and Fernandez discloses the calculation circuit, switch and imaging control circuit of claim 15” (Pages 5-7). However, these argument are moot because the rejections are made in view of Bouvier. The Applicant argues that “Scheffer does not … teach obtaining the actual insertion depth by calculation.” (Page 6). However, the rejection of this limitation is made over Zarei rather than Scheffer. The Applicant argues that Zarei does not disclose using an equation X=L/sin to determine an insertion depth (Pages 6-7). However, this geometric relation directly follows from Fig. 9b of Zarei that shows the inserted needle, with the “Observed Length” being equal to the interval ab in Fig. 9 and the  in the claim equal to /2 – in Fig. 9, i.e., X=length a-b/sin/2 –length a-b/cos or equivalently, length a-b = X cos which is similar to the formula lc cosin Fig. 9bMoreover, Zarei teaches the calculation of the actual insertion length X of the needle (“geometrical calculations for needle length, ln,” [0077], fig. 9b).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AB/Examiner, Art Unit 3793             

/JOANNE M HOFFMAN/Primary Examiner, Art Unit 3793